DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group II in the reply filed on April 9, 2021 is acknowledged.
	Claims 1-22 are currently pending.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 9, 2021.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




5.	Claims 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryan (WO 99/01570 Pub 1/1999).
	Regarding Claim 14 Bryan teaches a method of rapidly increasing the hybridization rate of a first nucleic acid molecule to a second nucleic acid molecule by mixing a first nucleic acid molecule, a second nucleic acid molecule, and Rnase H under conditions and for a time sufficient to permit hybridization (page 3 lines 31-35, page 6 lines 3-5). In Example 5 Bryan demonstrates acceleration of DNA:DNA, DNA:RNA, and DNA:Chimera hybridization using thermostable Rnase H.  Bryan taches that the final concentrations in the hybridization reaction mixture testing the effect of RnaseH using ten times excess unlabeled oligonucleotide and low salt were as follows: 1.0 x 10-11 M unlabeled oligonucleotide, 1.0 x 10-12 M labeled oligonucleotide, 0.5 µM Rnase H, 0.05% Triton X-100, 1.0 mM EDTA, 20 mM sodium phosphate, and 20 mM TES (page 20, lines 24-31). Bryan teaches that with the use of thermostable Rnase H there was an unexpected and surprising increase in the hybridization rates of all the tested oligonucleotides.  This demonstrates that thermostable Rnase H can rapidly accelerate hybridization rates of chimeric, non-chimeric, and different size of nucleic acid molecules and reactions can be carried out with half time of less than 4 min (page 22 lines 5-20).  Thus Bryan teaches a method of catalyzing hybridization between copies of two single-stranded nucleic acids, said method comprising incubating, in a solution: a plurality of copies of a first single-stranded nucleic acid, a plurality of copies of a second single-stranded nucleic acid, and a hybridization catalyst enzyme (Rnase H); wherein said first single-stranded nucleic acid (unlabeled oligonucleotide) is present in said solution in excess relative to said second single-stranded nucleic acid (labeled oligonucleotide).
-11 M unlabeled oligonucleotide, 1.0 x 10-12 M labeled oligonucleotide, 0.5 µM Rnase H, 0.05% Triton X-100, 1.0 mM EDTA, 20 mM sodium phosphate, and 20 mM TES (page 20, lines 24-31). Thus Bryan teaches a method wherein the concentration of said first single-stranded nucleic acid in said solution (unlabeled oligonucleotide) is at least 10 times greater than the concentration of said second single-stranded nucleic acid (labeled oligonucleotide) in said solution.

6.	Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (Biochemistry 1998 Vol 37 pages 5154-5161).
	Li teaches that Rnase H1 can promote the formation and cleavage of a RNA/DNA hybrid between an RNA site and a base paired strand of a stable hairpin or duplex DNA at temperatures below their Tm (abstract). Li teaches incubating in solution RNA (target), Rnase H1, and hairpin DNA (HOA).  Li teaches that in most experiments 0.5 unit of Rnase H was used per reaction and the RNA and DNA concentrations were 1.5 and 9 µM respectively (page 5156, col 2, page 5158, col 2, Table 1, and Fig 2).   Thus Li teaches a method of catalyzing hybridization between copies of two single-stranded nucleic acids, said method comprising incubating, in a solution: a plurality of copies of a first single-stranded nucleic acid, a plurality of copies of a second single-stranded nucleic acid, and a hybridization catalyst enzyme (Rnase H); wherein said first single-stranded nucleic acid (DNA) is present in said solution in excess relative to said second single-stranded nucleic acid (RNA target).
.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bryan (WO 99/01570 Pub 1/1999) in view of Dattagupta (US 2003/0165963 Pub 9/4/2003).
	The teachings of Bryan are presented above. 
Bryan does not teach a method wherein the first single-stranded nucleic acid is a hairpin probe comprising a first region, a second region, and a third region hybridized to said first region, and wherein said second single-stranded nucleic acid is a target nucleic acid comprising a nucleic acid sequence complementary to at least a portion of said second region (clm 15).  Bryan does not teach a method wherein the second region comprises RNA (clm 16). Bryan does not teach a method wherein the target nucleic acid comprises DNA (clm 17).
AAAATTTTTTTTT (SEQ ID NO:8), AGT02012: TTTTTTTAAAATTTTTTTTT (SEQ ID NO:9), AGT02013: TTTTTTTAAAATTTTTTTTT (SEQ ID NO:10) and AGT02014: TTTTTTTAAAATTTTTTTTT (SEQ ID NO:11). These oligos were mixed with a complement DNA oligo AGT02009: AAAAAAATTTTAAAAAAAAA (SEQ ID NO: 12) at 37ºC. for 25 minutes. Five units of RNase H were added and incubated at 37º C. for 30 minutes (see Example 4). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bryan by hybridizing a DNA-RNA-DNA hairpin probe to a DNA target as suggested by Dattagupta.  One of skill in the art would have been motivated to conduct further experiments to determine if Rnase H can also accelerate the hybridization of additional nucleic acid probe configurations, such as DNA-RNA-DNA, to DNA targets, since Dattagupta teaches that DNA-RNA-DNA probes are routinely used in the art to detect DNA targets. 

9.	Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bryan (WO 99/01570 Pub 1/1999) in view of  Nan (Lab Chip 2014 14 pages 1060-1073) and Dahl (US Patent 5,268,289 Issued 12/7/1993).
	The teachings of Bryan are presented above. 

	However Nan teaches that thermal lysis involves the use of high temperatures to denature the proteins within cell membranes, thus damaging the cells to access intracellular components.  Nan discloses a first device wherein cells can be lysed within 2 min at a constant temperature of 95ºC (page 1067, col 2, Fig 21). Nan discloses a second device wherein when cells are immobilized on a micro cantilever, the integrated heaters provide local resistive heating to a temperature of 93ºC, thus completing lysis within 30 s in a localized region (page 1068, Fig 23). Nan discloses that both of these devices can effectively lyse mammalian cells and some bacteria (page 1068, col 1).  Nan teaches that the high lysing intensity and simplicity of thermal lysis have made it well established in many laboratory settings, including Southern blotting, and PCR (page 1069, col 1). 
	Further it is noted that Dahl disclose a thermostable Rnase H.  Dahl teaches that Rnase H from T.thermophilius retains 97% of its activity at 90ºC (Table 3). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bryan by incubating the first single-stranded nucleic acid, the second single-stranded nucleic acid, and a hybridization catalyst enzyme (Rnase H) at a temperature suitable for cell lysis (a temperature between 90 and 95ºC) as suggested Nan and Dahl. In particular, based on the teachings of Nan,  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).
MPEP 2144.05(b):
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”

“A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).”


10.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li (Biochemistry 1998 Vol 37 pages 5154-5161) in view of Dattagupta (US 2003/0165963 Pub 9/4/2003).
	The teachings of Li are presented above. 
While Li teaches a hairpin DNA probe, Li does not teach a method wherein the second region of the hairpin probe comprises RNA (clm 16). Li does not teach a method wherein the target nucleic acid comprises DNA (clm 17).
AAAATTTTTTTTT (SEQ ID NO:8), AGT02012: TTTTTTTAAAATTTTTTTTT (SEQ ID NO:9), AGT02013: TTTTTTTAAAATTTTTTTTT (SEQ ID NO:10) and AGT02014: TTTTTTTAAAATTTTTTTTT (SEQ ID NO:11). These oligos were mixed with a complement DNA oligo AGT02009: AAAAAAATTTTAAAAAAAAA (SEQ ID NO: 12) at 37ºC. for 25 minutes. Five units of RNase H were added and incubated at 37º C. for 30 minutes (see Example 4). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Li by hybridizing a DNA-RNA-DNA hairpin probe to a DNA target as suggested by Dattagupta.  One of skill in the art would have been motivated to conduct further experiments to determine if Rnase H can also accelerate the hybridization of additional nucleic acid probe configurations, such as DNA-RNA-DNA, to DNA targets, since Dattagupta teaches that DNA-RNA-DNA probes are routinely used in the art to detect DNA targets. 


18 is rejected under 35 U.S.C. 103 as being unpatentable over Li (Biochemistry 1998 Vol 37 pages 5154-5161) in view of Bryan (WO 99/01570 Pub 1/1999)	The teachings of Li are presented above. 
While Li teaches that the RNA and DNA hairpin concentrations were 1.5 and 9 µM respectively (page 5156, col 2, page 5158, col 2, Table 1, and Fig 2), Li does not teach a method wherein the hairpin concentration is at least 10x greater than the RNA target. 
However Bryan taches that the final concentrations in the hybridization reaction mixture testing the effect of RnaseH using ten times excess unlabeled oligonucleotide and low salt were as follows: 1.0 x 10-11 M unlabeled oligonucleotide, 1.0 x 10-12 M labeled oligonucleotide, 0.5 µM Rnase H, 0.05% Triton X-100, 1.0 mM EDTA, 20 mM sodium phosphate, and 20 mM TES (page 20, lines 24-31). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Li by using at least 10x greater concentration of DNA hairpin probe for detecting the RNA target as suggested by Bryan.  Based on the teachings of Bryan it appears that it was well known in the art at the time of the invention to use a higher concentration of probe than target.  Further, to have determined the optimum concentration would have been obvious to one of ordinary skill in the art and well within the skill of the art.   As discussed in MPEP 2144.05(b), “(w)here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).
MPEP 2144.05(b):
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed 

“A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).”

12.	Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Li (Biochemistry 1998 Vol 37 pages 5154-5161) in view of  Nan (Lab Chip 2014 14 pages 1060-1073) and Dahl (US Patent 5,268,289 Issued 12/7/1993).
The teachings of Li are presented above. 
	Li does not teach a method wherein the incubation occurs at a temperature suitable for inducing lysis of a cell comprising said second single-stranded nucleic acid (clm 19).  Li does not teach a method wherein the incubation occurs at a temperature of at least about 90ºC (clm 20). Li does not teach a method wherein the incubation occurs at a temperature of between about 90ºC and about 97ºC (clm 21).  Li does not teach a method wherein the incubation occurs at a temperature of about 93ºC (clm 22).
	However Nan teaches that thermal lysis involves the use of high temperatures to denature the proteins within cell membranes, thus damaging the cells to access intracellular components.  Nan discloses a first device wherein cells can be lysed within 2 min at a constant temperature of 95ºC (page 1067, col 2, Fig 21). Nan discloses a second device wherein when cells are immobilized on a micro cantilever, the integrated heaters provide local resistive heating to a temperature of 93ºC, thus completing lysis within 30 s in a localized region (page 1068, Fig 23). Nan discloses that both of these devices can effectively lyse mammalian cells and some bacteria (page 1068, col 1).  Nan teaches that the high lysing intensity and simplicity of thermal lysis 
	Further it is noted that Dahl disclose a thermostable Rnase H.  Dahl teaches that Rnase H from T.thermophilius retains 97% of its activity at 90ºC (Table 3). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Li by incubating the first single-stranded nucleic acid, the second single-stranded nucleic acid, and a hybridization catalyst enzyme (Rnase H) at a temperature suitable for cell lysis (a temperature between 90 and 95ºC) as suggested Nan and Dahl. In particular, based on the teachings of Nan, one of skill in the art would have been motivated to incubate the reagents at a temperature suitable for cell lysis for the benefit of using a simple method that was known in the art to gain access to the intracellular contents (nucleic acids) of a cell.  Further based on the teachings of Dahl, the skilled artisan would have recognized that the RnaseH would have been able to retain its activity even at a high temperature.  Further, to have determined the optimum incubation temperature would have been obvious to one of ordinary skill in the art and well within the skill of the art.   As discussed in MPEP 2144.05(b), “(w)here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).
MPEP 2144.05(b):
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”

“A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges 


	

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14a.	Claims 14 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,876,149 in view of Bryan (WO 99/01570 Pub 1/1999). Although the claims at issue are not identical, they are not patentably distinct from each other. 
	Regarding Claim 14 both sets of claims are drawn to a method comprising incubating in a solution: a plurality of a first single-stranded nucleic acid, a second single-stranded nucleic acid, and a hybridization catalyst enzyme (see clms 1 and 2 of the patent, wherein Kamchatka crab DSN is a hybridization catalyst enzyme).  The instant claims are different than the patent because they state that the first nucleic acid is present in solution in excess to the second nucleic acid (clm 14).  Additionally the instant claims are different than the patent because they state that the 
concentration of the first nucleic acid in is at least 10 times greater than the concentration of second nucleic acid (clm 18).	 However Bryan taches that the final concentrations in the hybridization reaction mixture testing the effect of RnaseH using ten times excess unlabeled -11 M unlabeled oligonucleotide, 1.0 x 10-12 M labeled oligonucleotide, 0.5 µM Rnase H, 0.05% Triton X-100, 1.0 mM EDTA, 20 mM sodium phosphate, and 20 mM TES (page 20, lines 24-31). Accordingly, it would have been obvious to have modified the method of the patent by using at least 10x greater concentration of probe for detecting the target as suggested by Bryan.  Based on the teachings of Bryan it appears that it was well known in the art at the time of the invention to use a higher concentration of probe than target.  Further, to have determined the optimum concentration would have been obvious to one of ordinary skill in the art and well within the skill of the art.   As discussed in MPEP 2144.05(b), “(w)here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).
MPEP 2144.05(b):
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”

“A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).”


14b.	Claims 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,876,149 in view of Bryan (WO 99/01570 Pub 1/1999) as applied to claim 14 above and in further view of Dattagupta (US 2003/0165963 Pub 9/4/2003). Although the claims at issue are not identical, they are not patentably distinct from each other. 
AAAATTTTTTTTT (SEQ ID NO:8), AGT02012: TTTTTTTAAAATTTTTTTTT (SEQ ID NO:9), AGT02013: TTTTTTTAAAATTTTTTTTT (SEQ ID NO:10) and AGT02014: TTTTTTTAAAATTTTTTTTT (SEQ ID NO:11). These oligos were mixed with a complement DNA oligo AGT02009: AAAAAAATTTTAAAAAAAAA (SEQ ID NO: 12) at 37ºC. for 25 minutes. Five units of RNase H were added and incubated at 37º C. for 30 minutes (see Example 4). Accordingly, it would have been obvious to have modified the method of patent and Bryan by hybridizing a DNA-RNA-DNA hairpin probe to a DNA target as suggested by Dattagupta.  One of skill in the art would have been motivated to modify the patent because DNA-RNA-DNA probes are routinely used in the art to detect DNA targets. 



The teachings of the patent and Bryan are discussed above.  The instant claims are different from the patent because they state that incubation occurs at a temperature suitable for inducing lysis of a cell comprising said second single-stranded nucleic acid (clm 19).  The instant claims are different from the patent because they state that the incubation occurs at a temperature of at least about 90ºC (clm 20). The instant claims are different from the patent because they state that the incubation occurs at a temperature of between about 90ºC and about 97ºC (clm 21).  The instant claims are different from the patent because they state that the incubation occurs at a temperature of about 93ºC (clm 22). However Nan teaches that thermal lysis involves the use of high temperatures to denature the proteins within cell membranes, thus damaging the cells to access intracellular components.  Nan discloses a first device wherein cells can be lysed within 2 min at a constant temperature of 95ºC (page 1067, col 2, Fig 21). Nan discloses a second device wherein when cells are immobilized on a micro cantilever, the integrated heaters provide local resistive heating to a temperature of 93ºC, thus completing lysis within 30 s in a localized region (page 1068, Fig 23). Nan discloses that both of these devices can effectively lyse mammalian cells and some bacteria (page 1068, col 1).  Nan teaches that the high lysing intensity and simplicity of thermal lysis have made it well established in many laboratory settings, including Southern blotting, and PCR (page 1069, col 1). Further it is noted that Dahl disclose a thermostable Rnase H.  Dahl teaches that Rnase H from T.thermophilius retains 97% of its  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).
MPEP 2144.05(b):
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”

“A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).”

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634